PER CURIAM.
We reverse the summary judgment under review as to the defamation count because the evidence concerning the bank’s allegedly inaccurate reporting of the plaintiffs credit record raises jury questions as to its liability for compensatory and punitive damages. Northside Fire Extinguisher Service & Welding Supplies, Inc. v. Wilson Davis Ford, Inc., 426 So.2d 55 (Fla. 2d DCA 1983); Matthews v. Deland State Bank, 334 So.2d 164 (Fla. 1st DCA 1976); Vinson v. Ford Motor Credit Co., 259 So.2d 768 (Fla. 1st DCA 1972); see Susskind v. Crest International Corp., 478 So.2d 449 (Fla. 3d DCA 1985).
The judgment on the claims for interference with business relationships is affirmed. See Florida Power & Light Co. v. Fleitas, 488 So.2d 148 (Fla. 3d DCA 1986); Ethyl Corp. v. Balter, 386 So.2d 1220 (Fla. 3d DCA 1980), pet. for review denied, 392 So.2d 1371 (Fla.1981), cert. denied, 452 U.S. 955, 101 S.Ct. 3099, 69 L.Ed.2d 965 (1981).
Affirmed in part, reversed in part.